STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

GUSTAVE           J.    LABARRE,      JR.,    ET                                    NO.    2021     CW   1298
AL


VERSUS


OCCIDENTAL              CHEMICAL      COMPANY,                                        JANUARY      31,   2022
ET     AL




In     Re:             National.      Union       Fire     Insurance    Company of Pittsburgh,
                       PA    and     AIG     Specialty          Insurance  Company ( as  alleged

                       pre -2009          insurers        of     Texas   Brine  Company,    LLC),

                       applying      for     supervisory writs,                23rd   Judicial       District
                       Court,      Parish    of    Assumption,          No.    33795.




BEFORE:                McDONALD,      LANIER,      AND        WOLFE,    JJ.


         WRIT          DENIED.      The     criteria      set        forth    in   Herlitz    Construction
Co.,        Inc.       v.    Hotel    Investors          of    New     Iberia,     Inc.,     395    So. 2d   878
 La.        1981) (         per   curiam)    are    not       met.



                                                          im
                                                          WIL
                                                          EW




COURT        OF    APPEAL,         FIRST    CIRCUIT




  g


       DEPUTY           CL   RAOYCOURT
                  FOR    THE      COURT